                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 7:19-CR-23-REW-EBA
                                                  )
 v.                                               )
                                                  )                    ORDER
 KAREN SPEARS,                                    )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 290 (Minute Entry), Judge Atkins

recommended that the undersigned accept Defendant Karen Spears’s guilty plea and adjudge her

guilty of Count One of the Indictment (DE 1). See DE 293 (Recommendation). Judge Atkins

expressly informed Spears of the right to object to the recommendation and to secure de novo

review from the undersigned. See id. at 2–3. The established, 3-day objection deadline has passed,

and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 293, ACCEPTS Spears’s guilty plea, and ADJUDGES

           Defendant guilty of Count One of the Indictment;

       2. The Court CANCELS the trial as to this Defendant; and

       3. The Court will issue a separate sentencing order.1

       This the 2nd day of June, 2021.




1
 At the hearing, Judge Atkins remanded Spears to custody. See DE 290. The Court, thus, sees no
need to further address detention, at this time. Her detained status will persist pending sentencing.
